 

REGULATORY SETTLEMENT AGREEMENT

 

This REGULATORY SETTLEMENT AGREEMENT (the “Agreement”) is entered into this 12th
day of December, 2018 by and among (i) Health Insurance Innovations, Inc and
Health Plan Intermediaries Holdings, LLC (collectively “Company”); (ii) the
Florida Department of Financial Services (“FDFS”); (iii) the Indiana Department
of Insurance (“IDOI”); (iv) the Kansas Insurance Department (“KID”); (v) the
Office of the Montana State Auditor, Commissioner of Securities and Insurance
(“MCSI”); (vi) the Utah Insurance Department (“UID”) (FDFS, IDOI, KID, MCSI and
UID collectively referred to herein as the “Lead States”); and (vii) the
insurance-related regulatory bodies of such other jurisdictions choosing to
adopt, agree to and approve this Agreement pursuant to the terms hereof (the
“Subscribing Jurisdictions”) (Subscribing Jurisdictions and Lead States
collectively referred to herein as the “Settling Jurisdictions”) (the Settling
Jurisdictions and Company are collectively referred to herein as the “Parties”).

 

RECITALS

 

WHEREAS, the IDOI, as managing Lead State, issued an Examination Warrant dated
June 8, 2016 under Cause Number 15422-MC16-0606-003 (the “Original Warrant”)
calling for a multistate targeted market conduct examination of Health Insurance
Innovations, Inc. to review its sales, marketing and administration of short
term medical plans and Affordable Care Act plans in conjunction with a
multistate examination of HCC Life Insurance Company;

 

WHEREAS, the IDOI, as managing Lead State issued a Modified Examination Warrant
dated March 6, 2017 (the “Modified Warrant”) (the Original Warrant and the
Modified Warrant are collectively referred to herein as the “Warrant”) modifying
the Original Warrant to provide for the review of Health Insurance Innovations,
Inc. and its affiliates, parents, subsidiaries and assigns (collectively, “HII”)
and their respective marketing, sales, administration and claims payment of
insurance products for all insurance carriers, agencies, sub-agencies, agents,
sub-agents, producers, contractors and other parties with whom business is
conducted (the “Examination Scope”) between March 23, 2010 and December 31, 2016
(the “Examination Period”) (the multi-state market conduct examination as called
by the Warrant with respect to the Examination Scope and the Examination Period
shall be referred to as the “Examination”);

 

WHEREAS, there are presently forty-three (43) jurisdictions participating in the
Examination (the “Participating Jurisdictions”) including the five (5) Lead
States and thirty-eight (38) Participating Jurisdictions, a list of which may be
found on Exhibit A, attached hereto and by reference incorporated herein;

 

WHEREAS, through Company’s network of internal and external agents, call centers
and distribution network, HII sold or contracted for the sale of Insurance
Products (defined below) to consumers in the Participating Jurisdictions;

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 1

   

 

WHEREAS, Company contracted directly with insurance carriers to provide for the
sale of Insurance Products, to include the collection of premiums, distributions
of commissions; delivery of fulfillment materials; and provide customer support;

 

WHEREAS, the EIC (defined below) has presented to Company and to the Lead States
preliminary findings and concerns based on information gathered to date;

 

WHEREAS, Company denies any wrongdoing or activities that violate Insurance Laws
(defined below), and nothing contained herein, or the execution and performance
of this Agreement shall be deemed or construed as evidence, or an admission, or
acknowledgment by Company of any wrongdoing or liability whatsoever;

 

WHEREAS, based upon communications with the EIC and Lead States, Company agrees
to the conditions of this Agreement and the resolution of those matters within
the Examination Scope during the Examination Period;

 

WHEREAS, Company has cooperated with the EIC in the course of the Examination by
making its books and records available for examination, responding to questions
from and meeting on multiple occasions with EIC, and making its personnel
available to assist as requested by the EIC;

 

WHEREAS, Company represents to the Settling Jurisdictions that at all times
relevant to this Agreement, Company and its officers, directors, employees,
agents and representatives acted in good faith; and have fully, completely, and
truthfully responded to all questions, interrogatories, and requests of EIC and
the Lead States;

 

WHEREAS, in view of the foregoing facts and circumstances, the complicated
issues raised and the probability that long-term litigation and/or
administrative proceedings would be required to resolve the disputes between the
Parties hereto, the Parties have agreed to resolve all issues relating to the
Examination and the regulatory issues through this Agreement; and

 

WHEREAS, the Parties execute this Agreement knowingly and voluntarily, and the
Parties acknowledge that this Agreement is in the public interest.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, the
Parties agree as follows:

 

  1. Incorporation of Recitals.  The above and foregoing Recitals, including,
without limitation, all capitalized terms defined therein, are hereby
incorporated into and made a part of this Agreement as if more fully set forth
in the body of this instrument.         2. Definitions.  The terms listed below
shall have either the meaning given in this section or the definition given
elsewhere in this Agreement.

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 2

   

  

  a. “Affiliate(s)” shall mean a person or entity that directly, or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person or entity specified.         b. “Agreement”
shall have the meaning set forth in the first paragraph of page 1.         c.
“Company” shall have the meaning set forth in the first paragraph of page 1.    
    d. “Company Related Parties” shall mean the Affiliates, parents,
subsidiaries and assigns of each of the entities within the definition of
Company including, without limitation, Secured Software Solutions LLC, Sunrise
Health Plans, LLC, American Service Insurance Agency, LLC, Insurance Center for
Excellence, LLC, and Sunrise Group Marketing LLC.         e. “Conditional
Effective Date” shall be the date on which this Agreement has been signed by
Company and adopted by each of the five (5) Lead States.         f. “EIC” shall
mean the Examiner-in-Charge, Chad T. Walker of the law firm Bose McKinney &
Evans LLP.         g. “Examination Monitoring Cost” shall have the meaning set
forth in Section 5.e.         h. “Examination” shall have the meaning set forth
in the second Recital on page 1.         i. “Examination Period” shall have the
meaning set forth in the second Recital on page 1.         j. “Examination
Scope” shall have the meaning set forth in the second Recital on page 1.        
k. “Final Compliance Plan” shall have the meaning set forth in Section
3.c.ii.(a).         l. “Final Disclosures Plan” shall have the meaning set forth
in Section 3.b.i.         m. “Final Effective Date” shall have the meaning set
forth in Section 8.a.         n. “FDFS” shall have the meaning set forth in the
first paragraph of page 1.         o. “HII” shall have the meaning set forth in
the second Recital on page 1.         p. “IDOI” shall have the meaning set forth
in the first paragraph of page 1.

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 3

   

 

  q. “Insurance Laws” shall mean the insurance statutes, rules, regulations and
case law in effect in each Settling Jurisdiction, together with any other
statutes, rules, regulations and case law relating to or otherwise affecting the
sale, marketing, provision, servicing of the Insurance Products and other
services or benefits provided to consumers by or through, directly or
indirectly, Company or Company Related Parties.  For purposes of illustration
only and not limitation, Insurance Laws shall include unfair trade practice
laws, fair debt collections laws, and telemarketing laws.  For purposes of this
Agreement, the term shall also include bulletins, notices and official
interpretations of law in effect in a Settling Jurisdiction unless reliance on
such bulletins, notices or official interpretations is prohibited by a Settling
Jurisdiction’s laws.         r. “Insurance Products” shall mean all short-term
medical insurance, limited indemnity plans, group insurance plans, and all other
insurance and ancillary products (e.g. prescription benefit, tele-medicine, or
pet insurance) sold by or through Company and Company Related Parties either
directly, indirectly, or through their distribution network and shall include,
without limitation, all products in which Company and/or Company Related Parties
contract with carriers, providers or other entities for the sale to the general
public.         s. “KID” shall have the meaning set forth in the first paragraph
of page 1.         t. “Lead States” shall have the meaning set forth in the
first paragraph of page 1.         u. “MCSI” shall have the meaning set forth in
the first paragraph of page 1.         v. “Modified Warrant” shall have the
meaning set forth in the second Recital on page 1.         w. “Monitoring” shall
have the meaning set forth in Section 5.f.         x. “Monitoring Period” shall
be a period of thirty-six (36) calendar months following the Final Effective
Date.         y. “Multistate Payment” shall have the meaning set forth in
Section 4.a.         z. “Original Warrant” shall have the meaning set forth in
the first Recital on page 1.         aa. “Participating Jurisdictions” shall
have the meaning set forth in the third Recital on page 1.         bb. “Parties”
shall have the meaning set forth in the first paragraph of page 1.         cc.
“Preliminary Compliance Plan” shall have the meaning set forth in Section
3.c.ii.(a).         dd. “Preliminary Disclosures Plan” shall have the meaning
set forth in Section 3.b.i.         ee. “Preliminary Training Plan” shall have
the meaning set forth in Section 3.c.ii.(b).

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 4

   

 

  ff. “Sales Calls” shall mean any telephonic communication, in its entirety,
with a consumer in which an Insurance Product is marketed or sold to a consumer.
        gg. “Settling Jurisdictions” shall have the meaning set forth in the
first paragraph of page 1.         hh. “Subscribing Jurisdiction Adoption Form”
shall be that instrument attached hereto as Exhibit B.         ii. “Subscribing
Jurisdictions” shall have the meaning set forth in the first paragraph of page
1.         jj. “UID” shall have the meaning set forth in the first paragraph of
page 1.         kk. “Verification Calls” shall mean the independent telephonic
verification, in its entirety, with a consumer confirming the Insurance Products
purchased and the disclosures provided therein.         ll. “Warrant” shall have
the meaning set forth in the second Recital on page 1.

 

  3. Specific Business Practices and Reforms.

 

  a. Third Party Administrator Application.           i. Company shall, within
thirty (30) days of the Final Effective Date, complete and submit Third Party
Administrator licensure application in those jurisdictions wherein Company
and/or Company Related Parties may make such application and has not yet done
so;           ii. Company, and where applicable, Company Related Parties, within
thirty (30) days of becoming eligible to do so, shall make application for Third
Party Administrator licensure in any jurisdictions in which Company or Company
Related Parties were not eligible to do so at the time of the Final Effective
Date; and           iii. Company and Company Related Parties shall maintain
Third Party Administrator licensure in good standing during the Monitoring
Period and at all times applicable to Company’s business practices in accordance
with such licensing jurisdiction’s laws, rules and regulations.

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 5

   

 

  b. Fulfillment Materials & Consumer Disclosures.         i. Within ninety (90)
days of Final Effective Date, Company shall prepare and present to the Lead
States for approval a plan to ensure consumers are, at the time of sale, made
fully aware of policy details and fees when purchasing Insurance Products to
include, without limitation, itemization of fees, premiums, memberships,
optional and mandatory products and those matters set forth in Subsection
3.b.ii. below (the “Preliminary Disclosures Plan”). Upon receipt of the
Preliminary Disclosures Plan, the Lead States, through the EIC, shall provide
further comment and final approval of a revised Preliminary Disclosures Plan
(the “Final Disclosures Plan”). Company shall fully implement, and shall cause
Company Related Parties to fully implement, the Final Disclosures Plan within
ninety (90) days of final approval of the Final Disclosures Plan from the EIC on
behalf of the Lead States. Failure to timely implement the Final Disclosures
Plan as approved by the Lead States shall be an event of default under this
Agreement pursuant to Section 7 of this Agreement.           ii. The Preliminary
Disclosures Plan and the Final Disclosure Plan shall provide that Company and
Company Related Parties will amend fulfillment materials and consumer
communications upon the sale of Insurance Products, including without limitation
any welcome correspondence or emails, to provide the following:           (a)  
Full itemization (in writing) of premiums, fees and costs together with written
identification of refundable and non-refundable charges;               (b)
Clearly advise consumer (in writing) that not all products are required as part
of purchased plan, and identify those products which are optional; and          
    (c)   Clearly advise consumer (in writing) of restrictions on pre-existing
conditions and coverage limitations with examples.         c. Monitoring of
Internal and External Sales Practices.           i. Sales Calls
Recording.  Company shall improve its monitoring of Sales Calls conducted by
internal and external parties (contracted, employees, or otherwise) and Company
Related Parties through recording of internal Sales Calls and the contractual
requirement of recording and retention of all Sales Calls and Verification
Calls. With respect to external and/or third-party Sales Calls, Company shall
contractually require the retention of all Sales Calls and Verification Calls in
their entirety. The foregoing notwithstanding, the parties agree that any
information relating to payment, such as credit card details, disclosed in a
Sales Call may be blanked or not recorded, and in jurisdictions where both
parties must consent to recording, if the consumer does not agree to such
recording, such Sales Call will not be recorded other than the consumer
statement declining recording. All such recorded Sales Calls and Verification
Calls shall be retained for a period of five (5) years from the date of the
call. Implementation of this requirement shall be introduced as follows:



 

  (a)   Company internal operations, Company Related Parties, and Company-owned
call centers shall commence recordation within ninety (90) days of the Final
Effective Date;                   (b)   Within one hundred eighty (180) days of
the Final Effective Date, fifty percent (50%) of the Sales Calls not addressed
in 3.c.i.(a) above shall commence recordation; and                   (c)  
Within one year of the Final Effective Date, one hundred percent (100%) of all
Sales Calls and Verification Calls, both internal and external, shall be
recorded and retained pursuant to this Subsection 3.c.                   ii.
Compliance Plan.                     (a)   Within ninety (90) days of the Final
Effective Date, Company shall prepare and deliver to the EIC on behalf of the
Lead States for their approval a written comprehensive compliance plan (the
“Preliminary Compliance Plan”) to provide for, without limitation, the
monitoring and improvement of the sales practices of those parties marketing
and/or selling Insurance Products through: (a) the monitoring of internal and
external sales practices; and (b) the monitoring of internal and external
recorded Sales Calls and Verification Calls through periodic audits to ensure
compliance with Insurance Laws and to ensure no deceptive, misleading or
improper sales techniques or practices are used in the sale of Insurance
Products. Such Preliminary Compliance shall also include remedial actions in the
event violations are found. Upon receipt of the Preliminary Compliance Plan, the
Lead States, through the EIC, shall provide further comment and final approval
of a revised Preliminary Compliance Plan (the “Final Compliance Plan”). Company
shall fully implement, and shall cause Company Related Parties to fully
implement, the Final Compliance Plan within ninety (90) days of final approval
of the Final Compliance Plan from the EIC on behalf of the Lead States. Failure
to timely implement the Final Compliance Plan as approved by the Lead States
shall be an event of default under this Agreement pursuant to Section 7 of this
Agreement.

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 6

   

 

      (b)   Within ninety (90) days of the Final Effective Date, Company shall
prepare and deliver to the EIC on behalf of the Lead States for their approval a
written comprehensive training plan (the “Preliminary Training Plan”) to
provide, without limitation, training for all internal and external sales
personnel, agents, contractors, and other related parties regarding compliance
with Insurance Laws. Upon receipt of the Preliminary Training Plan, the Lead
States, through the EIC, shall provide further comment and final approval of a
revised Preliminary Training Plan (the “Final Training Plan”). Company shall
fully implement, and shall cause Company Related Parties to fully implement, the
Final Training Plan within ninety (90) days of final approval of the Final
Training Plan from the EIC on behalf of the Lead States. Failure to timely
implement the Final Training Plan as approved by the Lead States shall be an
event of default under this Agreement pursuant to Section 7 of this Agreement.

 

  4. Multistate Payment.         a. Company shall pay a total of Three Million
Four Hundred Thousand and no/100 Dollars ($3,400,000.00) to the Settling
Jurisdictions for the examination, administrative costs and compliance in
connection with the Examination (the “Multistate Payment”). The Multistate
Payment shall be allocated among the Settling Jurisdictions as they agree.      
  b. Except as otherwise specifically provided in this Agreement, and except for
the ongoing costs of the Examination, and provided Company’s full and complete
compliance with this Agreement, the Multistate Payment shall be the sole amount
charged, assessed or collected by the Settling Jurisdictions with respect to the
Examination Scope during the Examination Period.         c. Within ten (10) days
of the Final Effective Date, the EIC shall provide Company a document reflecting
how the Multistate Payment shall be allocated among the Settling Jurisdictions
along with necessary payment information provided by the Settling Jurisdictions.
        d. Company acknowledges the validity and legitimacy of the Multistate
Payment and shall pay the Multistate Payment in accordance with the EIC
instructions within thirty (30) days of the Final Effective Date. Once paid by
Company, the Multistate Payment is final and non-recoverable under any
circumstances, including without limitation termination of this Agreement.      
    5. Regulatory Oversight.  The Lead States shall maintain regulatory
authority and oversight over Company’s compliance with the terms of this
Agreement. With respect to such continuing oversight, Company agrees as follows:
       

 

 

a. During the Monitoring Period, Company shall provide to the EIC semi-annual
reports on the implementation and execution of the requirements of this
Agreement. Each report shall be delivered to the EIC within forty-five (45) days
following the end of the applicable reporting period (e.g. _____ [insert due
dates based upon Final Effective Date]);

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 7

   

 

    b. During the Monitoring Period, EIC, on behalf of the Lead States, shall
quarterly review and monitor samplings of Sales Calls and Verification Calls and
report his findings to the Lead States to confirm compliance with Insurance Laws
and this Agreement;             c. During the Monitoring Period, EIC, on behalf
of the Lead States, shall semi-annually review and monitor Company’s
implementation and compliance with the Final Disclosures Plan, the Final
Compliance Plan, the Final Training Plan, and implementation of the requirements
of this Agreement and report his findings to the Lead States to confirm
compliance with Insurance Laws and this Agreement;             d. At the
completion of the Monitoring Period, EIC shall, on behalf of the Lead States,
conduct a preliminary audit in accordance with the NAIC Market Regulation
Handbook to determine full, complete and satisfactory completion of all terms of
this Agreement; upon completion, the Lead States, through the EIC, shall provide
a report summarizing the results of the EIC’s findings to Company and the
Settling Jurisdictions;             e. In addition to any payments otherwise
provided in this Agreement, the costs of the Settling States related to the
compliance of this Agreement, including without limitation this Section 5,
including without limitation costs and expenses of conducting any audits,
reviews, or examinations permitted herein, the costs and expenses of the EIC as
it relates to his obligations in this Agreement, as well as participating in any
meetings, presentations, or discussion with Company, Company Related Parties,
the Lead States, and/or Settling Jurisdictions and other necessary parties,
together with the costs and expenses of any third-party examiner(s)
(collectively, the “Examination Monitoring Cost”) shall be the full and sole
responsibility of Company as costs of the Examination; and             f. The
ongoing monitoring during the Monitoring Period as provided by this Agreement
(the “Monitoring”) constitutes an ongoing examination by each of the Settling
Jurisdictions pursuant to each of their respective jurisdiction’s Insurance
Laws; to the extent permitted by each Settling Jurisdiction’s laws, all audit
reports, statistical reports, work papers, documents and any other information
produced, obtained or disclosed in connection with the Examination and any
follow-up examination or Monitoring contemplated under this Agreement,
regardless of the manner of production or disclosure, shall be treated as
confidential and privileged.  Nothing in this Agreement is intended to, nor
shall it, preclude Settling Jurisdictions from sharing records and other
information relating to the Examination, the Agreement, or disclosing the
results of compliance with the Agreement to other governmental or law
enforcement entities.             g. In the event the EIC determines violations
at the rate of ten percent (10%) or more of any sampling, audit or review taken
while performing his obligations set forth in this Section 5 and elsewhere in
this Agreement, and such findings are not rebutted by Company to the
satisfaction of a majority of the Lead States, the Lead States reserve the
right, but shall not be obligated, to call an additional examination covering
the findings identified by the EIC for the sampled time period.

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 8

   

 

   6. Release. Subject to Company’s full and complete performance of and
compliance with the terms and conditions of this Agreement, each Settling
Jurisdiction hereby releases Company from any and all claims, demands, interest,
penalties, actions, or causes of action that each Settling Jurisdiction may have
or could have alleged against Company by reason of any matter, cause or thing
whatsoever, regarding or relating to those matters within the Examination Scope
within the Examination Period; provided, however, that nothing herein shall
preclude the Lead States from conducting subsequent examinations, audits and
reviews to assess Company’s compliance with this Agreement; and provided further
that this Release shall not limit in any way a Settling Jurisdiction’s right to
conduct examinations or other regulatory review of any entities or persons other
than Company, regardless of the Examination Scope, Examination Period, or this
Section 6 of this this Agreement.          7. Default.

 

  a. Company’s failure to comply with any provision of this Agreement deemed
material by the Lead States, together with any determination by a Lead State
that Company has made a misrepresentation in this Agreement or in the conduct of
the Examination, shall constitute a breach of this Agreement, a violation of an
order of the Settling Jurisdictions and a violation of Company’s agreement with
the Settling Jurisdictions, and shall subject Company to such administrative and
enforcement actions and penalties as each Settling Jurisdiction deems
appropriate, consistent with each Settling Jurisdiction’s respective laws,
rules, and regulations.         b. Any agreement on the part of any party hereto
to any extension or waiver shall be valid only if in writing signed by the party
granting such waiver or extension and, unless expressly provided otherwise,
shall be a one-time waiver or extension only, and any such waiver or extension
or any other failure to insist on strict compliance with any duty or obligation
herein shall not operate as a waiver or extension of, or estoppel with respect
to, any continuing, subsequent or other failure to comply with this Agreement.  
      c. If a Settling Jurisdiction believes that Company has breached a
provision of this Agreement or that Company has made a misrepresentation in this
Agreement or during the conduct of the Examination, such Settling Jurisdiction
shall provide written notice of the alleged breach to Company, IDOI as the
managing Lead State, and to the EIC that the alleged breach has occurred.
Company shall have the opportunity, within fifteen (15) days of receipt of such
notice to present evidence in writing and through appearance before the
complaining jurisdiction’s regulator in an attempt to rebut the allegation(s) or
to seek an extension to address the alleged breach. A Settling Jurisdiction
shall not pursue any enforcement action as set forth in this Section 7.a.
against Company until the fifteen (15) day response period described above has
expired.

 



Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 9

   



 

  8. Effectiveness.

 



  a. The EIC shall arrange to deliver this Agreement within seven (7) calendar
days following the Conditional Effective Date to the Participating
Jurisdictions. Participating Jurisdictions may adopt, agree to, or approve the
Agreement by means of the Subscribing Jurisdiction Adoption Form attached as
Exhibit B and by reference herein incorporated.         b. This Agreement shall
be finally effective on the date EIC provides Company with a copy of this
Agreement adopted, agreed to, and approved by twenty-five (25) Participating
Jurisdictions (the “Final Effective Date”). Except as provided in Subsection c.
of this Section 8, the Final Effective Date shall be no later than ninety (90)
days after the Conditional Effective Date.         c. The Lead States and
Company may agree in writing to extend the initial Final Effective Date and each
extended Final Effective Date thereafter in writing, in which case the EIC shall
notify the Participating States who may then choose whether to participate
hereunder on or before the extended Final Effective Date.         d. If the
Final Effective Date does not occur by the initial Final Effective Date, as may
be extended pursuant to the terms of this Agreement, this Agreement shall be
deemed null and void and of no further force or effect.

 

  9. Additional Terms.

 

  a. No Admission. This Agreement represents a compromise of disputed matters
between the Parties. Neither this Agreement, nor any of the communications or
negotiations leading up to this Agreement, nor any actions taken or documents
executed in connection with this Agreement, is now or may be deemed in the
future to be an admission or evidence of any liability or wrongdoing by Company
or any of its current or former Affiliates, subsidiaries, officers, directors,
employees, agents, or representatives with respect to the subject matter of the
Examination or the Examination Scope.         b. Third Party Reliance. This
Agreement is an agreement solely between the named Parties, and no other person
or entity shall be deemed to obtain or possess any enforceable rights against
Company as a third party beneficiary or otherwise as a result of this Agreement.
The Parties agree that this Agreement is not intended to and shall not confer
any rights upon any other person or entity and shall not be used for any other
purpose. Nothing in this Agreement shall be construed to provide for a private
right of action to any person or entity not a party to this Agreement. Nor shall
the Agreement be deemed to create any intended or incidental third party
beneficiaries, and the matters herein shall remain within the sole and exclusive
jurisdiction of the Settling Jurisdictions.

 



Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 10

   

 

  c. Exhibits. The following exhibits are attached hereto and incorporated
herein:



 

  Exhibit A Participating Jurisdictions   Exhibit B Subscribing Jurisdiction
Adoption Form



 

  d. Time of the Essence. The Parties hereby agree that time shall be of the
essence with respect to the performance of this Agreement.         e. Rights and
Remedies. Except as otherwise provided in this Agreement, the rights, powers,
remedies, and privileges provided in this Agreement are cumulative and not
exclusive of any rights, powers, remedies and privileges provided by applicable
law.         f. Settling Jurisdiction Authority. Each person signing on behalf
of each of the Settling Jurisdiction gives his or her express assurance that
under applicable laws, regulations, and judicial rulings, he or she has
authority to enter into this Agreement.         g. Company Authority. Each of
the undersigned Company entities expressly represent and warrant as of the date
of its execution of this Agreement that: (i) it is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
incorporation or organization and has the absolute, unrestricted right, power,
authority, and capacity to execute and deliver this Agreement and to perform its
obligations arising hereunder, without any further consent or approval being
required from any individual person, parent company, or other organization or
entity; (ii) it has obtained all necessary authorizations, approvals, or
consents of any governmental entity required in connection with the execution,
delivery, or performance by it of this Agreement; (iii) it has conducted all
investigations it deems appropriate and necessary to determine whether to enter
into this Agreement; and (iv) it has read this Agreement, enters into it
knowingly and voluntarily, and has been advised by its legal counsel as to the
legal effect of this Agreement.         h. Choice of Law. This Agreement and any
disputes or conflicts which may arise in connection with the interpretation or
enforcement of this Agreement, and the rights and obligations of the Parties,
shall be governed by the laws of the State of Indiana without regard or
reference to choice or conflict of law rules. Company and the Settling
Jurisdictions consent to the exclusive jurisdiction of the United States
District Court for the Southern District of Indiana or the Superior Court for
Marion County, Indiana for the purposes of interpreting and enforcing this
Agreement. Nothing in this Section 9.h., however, shall limit the rights of a
Settling Jurisdiction to pursue administrative and enforcement actions and
penalties consistent with such Settling Jurisdiction’s laws, rules and
regulations as provided in Section 7 of this Agreement.

 



Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 11

   

 

  i. Subsequent Law. If a Settling Jurisdiction adopts an Insurance Law relating
to or conflicting with any provision of this Agreement, then application of such
provision of this Agreement shall be superseded by such Insurance Law as it
applies in that Settling Jurisdiction, and that all other unaffected terms and
conditions of the Agreement shall remain in full force and effect.         j.
Joint Preparation. This Agreement, exclusive of any statements or findings,
preliminary or otherwise, of the EIC, shall be deemed to have been prepared
jointly by the Parties hereto. Any ambiguity herein shall not be interpreted
against any Party hereto and shall be interpreted as if each of the Parties
hereto had prepared this Agreement.         k. Interpretation. Titles and
headings to sections herein are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement. Whenever the context requires in this Agreement, the singular
shall include the plural and vice versa.         l. Invalidity. In the event
that any portion of this Agreement is enjoined or held invalid under the laws of
a Participating Jurisdiction, such enjoined or invalid portion shall be deemed
to be severed only for the duration of the injunction, if applicable, and only
with respect to that Participating Jurisdiction and its jurisdiction, and all
remaining provisions of this Agreement shall be given full force and effect and
shall not in any way be affected thereby.         m. Full and Final Agreement.
This Agreement, including any exhibits hereto, constitutes the entire
understanding between Company and the Settling Jurisdictions with respect to the
subject matter contained herein and supersedes any and all prior or existing
understandings, agreements, plans, and negotiations, whether written or oral,
between Company and any Settling Jurisdiction. All modifications to this
Agreement must be in writing and signed by each of the Parties hereto.        
n. Counterparts. This Agreement may be executed in one or more counterparts, any
of which shall be deemed an original and all of which taken together shall
constitute one and the same Agreement. Execution and delivery of this Agreement
may be evidenced by facsimile or electronic mail transmission.



 

[SIGNATURES ON FOLLOWING PAGE]

 



Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 12

   

 

SIGNATURE PAGE TO REGULATORY SETTLEMENT AGREEMENT

 



“LEAD STATES”   “Company”           Florida Department of Financial Services  
Health Insurance Innovations, Inc.           By: /s/ Gregory M. Thomas   By: /s/
Michael D. Hershberger   Printed: Gregory M. Thomas, Director     Printed: Chief
Financial Officer    Directors Insurance Agent & Agency Services     Date:
December 8, 2018   Date: 12-10-18             Indiana Department of Insurance  
Health Plan Intermediaries Holdings, LLC       By: /s/ Stephen W. Robertson  
By: /s/ Michael D. Hershberger   Printed: Stephen W. Robertson     Printed:
Chief Financial Officer   Date: 12-12-2018     Date: December 8, 2018          
Kansas Insurance Department                 By: /s/ Ken Selzer         Printed:
Ken Selzer         Date: 12-10-18                 Office of the Montana State
Auditor, Commissioner of Securities and Insurance                 By: /s/
Matthew M. Rosendale, Sr.         Printed: Matthew M. Rosendale, Sr.        
Date: 12-11-2018                 Utah Insurance Department                 By:
/s/ Todd Kiser         Printed: Todd Kiser         Date: 12-11-18      





 

Regulatory Settlement Agreement
NAIC Org. No. 118438Page | 13

   

 



EXHIBIT A

 

Participating Jurisdictions

 

1. Alabama 2. Alaska 3. Arizona 4. Arkansas 5. California 6. Colorado 7.
Connecticut 8. District of Columbia 9. Florida* 10. Georgia 11. Idaho 12.
Illinois 13. Indiana** 14. Iowa 15. Kansas* 16. Kentucky 17. Louisiana 18. Maine
19. Maryland 20. Michigan 21. Mississippi 22. Missouri 23. Montana* 24. Nebraska
25. Nevada 26. New Jersey 27. New York 28. North Dakota 29. Ohio 30. Oklahoma
31. Pennsylvania 32. Rhode Island 33. South Carolina 34. South Dakota 35.
Tennessee 36. Texas 37. Utah* 38. Vermont 39. Virginia 40. Washington 41. West
Virginia 42. Wisconsin 43. Wyoming

 

* - Lead State ** - Managing Lead State

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Exhibit A

   

 

EXHIBIT B

Multistate Targeted Market Conduct Examination

of

Health Insurance Innovations, Inc.

(Org. No. 118438)

Regulatory Settlement Agreement

 

SUBSCRIBING JURISDICTION ADOPTION

 

On behalf of _____________________________________ [Insert Name of Insurance
Regulatory Agency], I ________________________________________ [Insert Name of
Official Signing Below], have received, reviewed and do hereby adopt, agree to
and approve that certain Regulatory Settlement Agreement executed by
_____________ on the ___ day of ________________, 20____.

 

      [Print Name of Insurance Regulatory Agency]

 

  By:           Printed:           Title:           Date:  

 

Please provide the following information as to how your jurisdiction’s
allocation of the Multistate Payment should be made from Company.

 

  CONTACT NAME:     MAILING ADDRESS:     PAYMENT MADE TO:     IF APPLICABLE,
PLEASE PROVIDE WIRING INSTRUCTIONS SEPARATELY.



 

Upon completion, please return this form to:

 

  Chad T. Walker   Bose McKinney & Evans LLP   111 Monument Circle, Suite 2700  
Indianapolis, Indiana 46204   Phone: 317.684.5199   Fax: 317.223.0199   Email:
cwalker@boselaw.com

 

Regulatory Settlement Agreement
NAIC Org. No. 118438Exhibit B

   



